Exhibit 10.1

 



Special Meeting of the Board

of Directors of mPhase Technologies, Inc.

 





A Special Meeting of the Board of Directors of mPhase Technologies, Inc. (the
“Company”) was held by telephone on Tuesday January 28, 2019 at 11: 00 A.M.
Present at the meeting by telephone were Messrs. Anshu Bhatnagar and Ronald
Durando . The foregoing persons represent a majority of the Board of Directors
of the Company





 

Mr. Bhatnagar acted as chairman of the meeting. Mr. Durando acted as Secretary
of the meeting. Mr. Bhatnagar then set forth the purpose of the meeting. He
stated as follows:

 

The purpose of the meeting is to elect Martin Smiley as interim Chief Financial
Officer of the Company effective January 29, 2019. Mr. Smiley was the Chief
Financial Officer of the Company prior to his resignation effective January 11,
2019.

 

Upon motion duly made and seconded

 

The Board of Directors approved the following:



 

RESOLVED, that Mr. Martin Smiley, having an address at 12 Sycamore Drive,
Westport, Connecticut 06880 is elected the Chief Financial Officer of the
Company to implement SEC filings and other matters on an interim basis. 

 

There being no further business to be conducted at this Meeting upon motion duly
made by Mr. Bhatnagar and seconded by Mr. Durando the meeting was adjourned.





  

  /s/ Ronald Durando   Ronald Durando   Director       /s/ Anshu Bhatnagar  

Anshu Bhatnagar

  Director

 

 